DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest an integrated circuit, comprising: a substrate; a data source on the substrate, wherein the data source is part of an analog power domain; peripheral circuitry on the substrate coupled to the data source to produce a stream of digital data, wherein the peripheral circuitry is part of a digital power domain; a plurality of clock multipliers on the substrate; each clock multiplier configured to receive a reference clock signal and to generate a local transmit clock signal, wherein each clock multiplier is disposed in an individual power domain on the substrate; and a plurality of transmitter pairs on the substrate; each transmitter pair having a clock multiplier disposed between and coupled to each transmitter of a transmitter pair, wherein the plurality of transmitter pairs is being disposed in a transmitter power domain on the substrate separate from each of the individual power domains of the plurality of clock multipliers.
While the closest prior art of record (Levine US 2012/0001615 A1) teaches an analogous integrated circuit, it fails to teach or suggest an embodiment comprising the instantly recited transmitter pair/clock multiplier/power domain configuration, and modifying the prior art device would have not been obvious to one having ordinary skill in the art, without the use of impermissible hindsight.
Claims 5-24 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797